

117 HR 2605 IH: Let It Go Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2605IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Takano (for himself and Mr. Case) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to provide for a limitation on the time for the use of contributions or donations by candidates for election for Federal office, to prohibit candidates from using campaign funds to make contributions to charitable organizations which are owned or controlled by the candidate or immediate family members of the candidate, and for other purposes.1.Short titleThis Act may be cited as the Let It Go Act.2.Timeframe for and prioritization of disposal of contributions or donations by candidates(a)In generalSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following new subsection:(c)Disposal(1)TimeframeContributions or donations described in subsection (a) may only be used—(A)in the case of an individual who is not a candidate with respect to an election for any Federal office for a 6-year period beginning on the day after the date of the most recent such election in which the individual was a candidate for any such office, during such 6-year period; or(B)in the case of an individual who becomes a registered lobbyist under the Lobbying Disclosure Act of 1995, before the date on which such individual becomes such a registered lobbyist.(2)Means of disposal; prioritizationBeginning on the date the 6-year period described in subparagraph (A) of paragraph (1) ends (or, in the case of an individual described in subparagraph (B) of such paragraph, the date on which the individual becomes a registered lobbyist under the Lobbying Disclosure Act of 1995), contributions or donations that remain available to an individual described in such paragraph shall be disposed of, not later than 30 days after such date, as follows:(A)First, to pay any debts or obligations owed in connection with the campaign for election for Federal office of the individual.(B)Second, to the extent such contribution or donations remain available after the application of subparagraph (A), through any of the following means of disposal (or a combination thereof), in any order the individual considers appropriate:(i)Returning such contributions or donations to the individuals, entities, or both, who made such contributions or donations.(ii)Making contributions to an organization described in section 170(c) of the Internal Revenue Code of 1986.(iii)Making transfers to a national, State, or local committee of a political party..(b)1-Year transition period for certain individuals(1)In generalIn the case of an individual described in paragraph (2), any contributions or donations under section 313(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(a)) remaining available to the individual as of the date of the enactment of this Act shall be disposed of—(A)not later than one year after the date of the enactment of this Act; and(B)in accordance with the prioritization specified in subparagraphs (A) through (B) of subsection (c)(2) of section 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114), as amended by subsection (a).(2)Individuals describedAn individual described in this paragraph is an individual who, as of the date of the enactment of this Act—(A)(i)is not a candidate with respect to an election for any Federal office for a period of not less than 6 years beginning on the day after the date of the most recent such election in which the individual was a candidate for any such office; or(ii)is an individual who becomes a registered lobbyist under the Lobbying Disclosure Act of 1995; and(B)would be in violation of subsection (c) of section 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114), as amended by subsection (a).3.Prohibiting donation of campaign funds to charitable organizations owned or controlled by candidate or immediate family members(a)ProhibitionSection 313(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(b)) is amended by adding at the end the following new paragraph:(3)Prohibiting contributions to charitable organizations owned or controlled by candidate or immediate family membersA contribution or donation described in subsection (a) may not be used for a contribution to an organization described in section 170(c) of the Internal Revenue Code of 1986 if the candidate or an immediate family member of the candidate (as defined in subsection (c)(3)(B)) is an employee of the organization or a member of the organization’s board of directors, or (in the case of an organization which is a corporation) the candidate and immediate family members of the candidate in the aggregate own a majority of the corporation’s voting shares..(b)Conforming amendmentsSection 313 of such Act (52 U.S.C. 30114) is amended—(1)in subsection (a)(3), by striking for contributions and inserting except as provided in subsection (b)(3), for contributions; and(2)in subsection (c)(2)(B)(ii), as amended by section 2, by striking Making contributions and inserting Except as provided in subsection (b)(3), making contributions.(c)Effective dateThe amendments made by this section shall apply with respect to contributions made on or after the date of the enactment of this Act.